DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 02/02/2022.  Paragraph.[0050] in the specification has been amended.  Claims 4-9, 11-18, and 22-24 are pending in this Office Action. Accordingly, this action has been made FINAL.

Remark
The  35 U.S.C. 101 rejection of claims 11-18 is maintained. 
The  35 U.S.C. 112(b) rejection of claims 22-24 is maintained. 
Claims 4-9 are allowed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claims 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 11-18 recite a "one or more non-transitory computer readable media”.  However, in the specification, the non-transitory computer and/or machine readable medium is expressly defined to include any type of computer readable storage device (para.[0052]), and wherein a non-transitory computer readable storage device such as a memory, a digital versatile disk (DVD), a compact disk (CD), a Blu-ray disk, etc. that includes the software and/or firmware (in para.[0050]).  Accordingly, the recited "one or more non-transitory computer readable medium" is a software, and is not a process, a machine, a manufacture or a composition of matter.  Claims 11-18 fail to recite statutory subject matter as defined in 35 U.S.C. 101. 
It is noted that there are many ways to read the phrase “that includes the software and/or firmware” (in para.[0050] in the specification) .  It could be “a Blue-ray disk… that includes the software and/or firmware”, or “a non-transitory computer readable storage medium… that includes the software and/or firmware”, or “storage disk… that includes the software and/or firmware”, or “analyzer 412… that includes the software and/or firmware”, etc. Thus, it is possible  “a non-transitory computer readable storage medium… that includes the software and/or firmware”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



In claims 22-24 limitations “means for identifying”, “means for creating”, “means for populating” , “means for replacing” , “means for adjusting” , “means for causing the element creator”, “means for populating populates any unfilled vertex identifier storage positions” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Though the applicant’s specification discloses means for identifying, creating, populating, replacing, adjusting, causing… but they all lack of the structure. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims  would be allowable if rewritten to overcome the rejection(s) set forth in this Office Action.
Claims 11-18, and 22-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Claims 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
(Kennedy: para.[0005], [0038]-[0039], fig.1 & 4), create, in a cache memory, an array of elements that are unpopulated; and an element populater to populate the elements with neighboring vertex identifiers, respective ones of the elements storing neighboring vertex identifiers of respective ones of the lists of neighboring vertex identifiers (Kennedy: para.[0039]-[0040], fig.4);  determine pointers to store in the elements, the pointers including a first pointer stored in a first element to identify a second element when a number of the identifiers of neighboring vertices included in a first list exceeds a storage capacity of the first element, the second element added to an end of the array, the second element including a second pointer and a third element, the third element containing zeros and including a third pointer (Kennedy: fig. 6, para.[0045]-[0046]).  
Wu (US2015/0261886) teaches a neighbor identifier to identify respective sets of neighboring vertices of a graph (Wu: para.[0038]-[0039], fig.3).
Blainey et al. (US 2004/0187118) discloses the elements having lengths equal to a length of a cache line (Blainey: para.[0064]: each of elements of the array is placed into different cache lines and each element has size corresponding to the size of a cache line).
However, the prior arts in record do not disclose excepting for a first zero in a first vertex identifier storage position in the third element, replace the zeros of the third 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Argument
The specification has been amended to overcome 35 U.S.C. 101 rejection of claims 11-18 as the “non-transitory machine readable storage medium” could be the software.  However, there are many ways to read the phrase “that includes the software and/or firmware” (in para.[0050] in the specification) .  It could be “a Blue-ray disk… that includes the software and/or firmware”, or “a non-transitory computer readable storage medium… that includes the software and/or firmware”, or “storage disk… that includes the software and/or firmware”, or “analyzer 412… that includes the software and/or firmware”, etc. Thus, it is possible  “a non-transitory computer readable storage medium… that includes the software and/or firmware”.  Thus, the 35 U.S.C. 101 rejection of claims 11-18 is maintained.

Accordingly, examiner strongly believes that a prima facie case has been clearly establish with respect to the prior art rejection of the instant claims, given their broadest reasonable interpretation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





03/08/2022
/THU NGUYET T LE/Primary Examiner, Art Unit 2162